PER CURIAM.
Although the Court has jurisdiction to review the probate order on appeal, see Delgado v. Estate of Garriga, 870 So.2d 912 (Fla. 3d DCA 2004), the appellant has failed to demonstrate reversible error. See Am. Red Cross v. Estate of Haynsworth, 708 So.2d 602, 606 (Fla. 3d DCA 1998)(adjudication of incompetency creates prima facie case against proponent of later-executed instrument rebuttable by sufficient showing of execution during “lucid interval”); 3 Fla. Jur.2d Appellate Review § 96 (2004)(failure to assert contention in trial court precludes consideration on appeal).
Affirmed.